Title: To Thomas Jefferson from Robert Smith, 2 September 1825
From: Smith, Robert
To: Jefferson, Thomas


Sir
Pittsburgh
September 2d 1825
I wrote to you some time previous to the 4th of July and desired and expressed that you would give me answer to my leter I stated to you that it was me that put the card in both Greens paper Annapolis paper in 1800 that it  is now a quarter of a century since I went electioneering for you—I stated to a customer of this place yesterday that I had given you a letter requesting you to assist me having got old and  in bad health—he said that you had got your ends answered and you now cared for me not the value of a half a fig—for me I thank it hard that after having slaved—myself for you going through scorching suns in the year 1800 you cannot give me about fifty Dollars that I had slaved and laboured for youThat I now wait your answer to this letter expecting you will not admit me to reflect on you very bitterly as I mean to write my travels and go to London and set up a Caracature print shop &c &cRobert Smith printerPSIt was Judge Duvals essays that made you president of the United States and it was me that put the card in Mr Greens paper addressed to G L Duval to come forward & defend you—he did—and a great deal more. I did for you as well the people of the U S Indeed I look where Monroe to be are all the secrets he  got from me important plans from me and I suppose the things that it is not know that the fleets on the lakes would never have beenoutplaced  had I not took my position at Pittsburgh—the historian will do me Justice yet—he wants to hold a feather in his own cap—he cant do it